In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-737V
                                       Filed: May 12, 2015

****************************
Michael O’Leary,             *
                             *
                 Petitioner, *                              Stipulation; Influenza;
v.                           *                              Guillain-Barre Syndrome (GBS);
                             *                              Special Processing Unit (SPU);
SECRETARY OF HEALTH          *                              Awarding Damages; Attorney Fees
AND HUMAN SERVICES,          *                              and Costs
                             *
                 Respondent. *
                             *
****************************

Lawrence R. Cohen, Anapol Schwartz, Philadelphia, PA, for petitioner.
Claudia Barnes Gangi, United States Department of Justice, Washington, DC, for
respondent.

                               DECISION ON JOINT STIPULATION 1

Vowell, Special Master:

        On August 14, 2014, Michael O’Leary (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq, 2 [the “Vaccine Act” or “Program”]. Petitioner alleged that, as a result
of receiving an influenza vaccine on October 26, 2011, he suffered Guillain-Barre
Syndrome (“GBS”) the residual effects of which lasted more than six months. (See
Stipulation for Award, filed May 11, 2015, ¶¶ 1-4 (ECF No. 21).) Respondent denies
that the influenza vaccination caused petitioner’s alleged shoulder injury or any other
injury. (Id., ¶. 6.)

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006).
       Nevertheless, the parties have agreed to settle the case. On May 11, 2015, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

        Respondent agrees to pay petitioner:

        a. A lump sum of $140,000.00 in the form of a check payable to petitioner. This
           amount represents compensation for all damages that would be available
           under 42 U.S.C. § 300aa-15(a); and

        b. A lump sum of $21,500.00 in the form of a check payable to petitioner and
           petitioner’s attorney, Lawrence R. Cohen, ANAPOL AND SCHWARTZ, 1710
           Spruce Street, Philadelphia, PA, 19103, for attorneys’ fees and costs
           available under 42 U.S.C. § 300aa-15(e).

(Id, ¶ 8.)

       In accordance with General Order #9, petitioner’s counsel has separately
indicated that petitioner incurred no out-of-pocket litigation expenses. (See informal
communication docketed 5/12/2015.)

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. 3 In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 4


IT IS SO ORDERED.


                                                                s/Denise K. Vowell
                                                                Denise K. Vowell
                                                                Special Master




3 The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). I
find the proposed amount to be reasonable.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
Case 1:14-vv-00737-UNJ Document 21 Filed 05/11/15 Page 1 of 5
Case 1:14-vv-00737-UNJ Document 21 Filed 05/11/15 Page 2 of 5
Case 1:14-vv-00737-UNJ Document 21 Filed 05/11/15 Page 3 of 5
Case 1:14-vv-00737-UNJ Document 21 Filed 05/11/15 Page 4 of 5
Case 1:14-vv-00737-UNJ Document 21 Filed 05/11/15 Page 5 of 5